                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMBROSIO ROUSE,

                Plaintiff,                             17cv1454
                                                       ELECTRONICALLY FILED
                        v.

THE CITY OF PITTSBURGH a municipal
corporation, ET AL.,

                Defendants.

              Order Adopting Report and Recommendation and Closing Case

       On October 3, 2018, United States Magistrate Judge Cynthia Reedy Eddy, issued a

Report and Recommendation wherein she recommended that this Court dismiss Plaintiff’s

claims against the two remaining Defendants, Devlin’s Point Apartment and James A. West, Jr.

with prejudice for failure to prosecute, and that sanctions be imposed for Defendants’ costs and

attorneys’ fees in preparing for the Initial Case Management Conference, and the show cause

hearing on October 2, 2019, neither of which Plaintiff attended or participated in, despite having

clear notice of such. (Doc. 85).

       The Court notes that objections to the Report and Recommendation were due by October

22, 2018. As of this date, this Court has received none. This Court has reviewed this matter and

concludes that the Report and Recommendation makes a sound recommendation. Accordingly,

after de novo review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       IT IS HEREBY ORDERED that after consideration of the Poulis factors (as more fully

set forth in doc. 90), and the history of Plaintiff’s noncompliance with Court Orders and

nonappearance at hearings in this matter, the Court dismisses this action with prejudice for
Plaintiff’s failure to prosecute. The Court therefore affirms the Report and Recommendation and

adopts the Report and Recommendation as the Opinion of this Court and concludes also that

sanctions are appropriate in this case. The Court further notes that Plaintiff again failed to

respond to said Motion for Attorney’s Fees by October 17, 2018, despite notice of such.

       The Court hereby GRANTS Defendant’s Motion for Attorney Fees and Costs (doc. 92),

and finds that the amount requested of $1,140.00 in attorney’s fees and expenses in preparation

for the Initial Case Management Conference, and the Show Cause hearing, and the attendance at

these proceedings, which was itemized in Exhibit A (doc. 92-1) as 5.70 hours at a rate of

$200.00 per hour, is reasonable, and is an appropriate sanction under these circumstances.

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.



                                              BY THE COURT:

                                              s/Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Judge


cc:    Honorable Cynthia Eddy
       United States Magistrate Judge
       via electronic filing

       AMBROSIO ROUSE
       4270 Steubenville Pike
       #22
       Pittsburgh, PA 15205

       All counsel of record via electronic filing
